DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/230,302, claims filled on 01/29/2021.
Claims 1-18 and 21-22 are presented for examination.

Election/Restrictions
 Applicant's election without traverse of Group I, Claims I-16, in the reply filed on 01/29/2021 has been acknowledged. Claims 21-22 are newly added claims in Group 1.
	
Claim Objections
Claim 21 is objected to because of the following informalities:
a)	On line 3 of claim 21, the phrase “receive, from the time-of-flight proximity sensing system a first distance of the object” to be corrected as “receive, from the time-of-flight proximity sensing system, a first distance of the object”. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 2-6, 9, 10-11 should be provided with descriptive text labels, such as, in Fig. 2, the reference number “120” to be labeled as “proximity sensing systems 120”,  in Fig. 6, the reference number “112” to be labeled as “base 112”, the reference number “118” to be labeled as “end effector 118”, in Fig. 9, the reference number “210” to be labeled as “object 210”, the reference number “1300” to be labeled as “light source 1300”, etc.
b.	Fig. 11 shows a reference number 1414 and 1312 but the corresponding text label for the reference number “1414” is missing in specification. Additionally, in Fig. 11, the rectangle box is represented by 1414 and 1312, and Fig. 10 is referred to 1312. Is the applicant representing the SPAD array 1312 by two different block diagrams and different circuit configuration? 
c. 	Specification, Page 5 cites that “robotic system 100 is shown in Fig. 1 may include one or more proximity sensing systems 120, but the reference number “120” is not shown in Fig. 1, instead the Fig. 1 shows 120a, 120b and 120c. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “control system operable to control” on line 7, wherein the phrase “operable to” renders the claim indefinite because based on the claim language it is not clear whether the functional associated with the term “operable to” is a part of the invention because the phrase “operable to” is not a positive limitation.  
Claim 1 recites the phrase “the time-of-flight proximity sensing unit” on line 6, which lacks sufficient antecedent basis in the claim and renders the claim indefinite because there is no citation of “time-of-flight proximity sensing unit” in the previous line of the claim and it is not clear whether time-of-flight proximity sensing system and time-of-flight proximity sensing unit are same entity.   
Claim 8 recites the phrase “if”, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”. 
Regarding claim 10, the phrase “further structured” renders the claim indefinite because there is no structured cited in claim 1, therefore a citation of further structured in claim 10 makes the claim unclear.
Regarding claim 11, the phrase “about a second distance” renders the claim vague because it is not clear what is “about a second distance” means in the claim. Further clarification is required.
Regarding claim 12, the phrase “about a second distance” renders the claim vague because it is not clear what is “about a second distance” means in the claim. Further clarification is required.
Claim 21 recites the limitation “operable to” on line 2, which renders the claim indefinite because based on the claim language it is not clear whether the functional associated with the term “operable to” is a part of the invention because the phrase “operable to” is not a positive limitation.  
Claim 22 recites the limitation “operable to” on line 2, which renders the claim indefinite because based on the claim language it is not clear whether the functional associated with the term “operable to” is a part of the invention because the phrase “operable to” is not a positive limitation.  
Claims 2-16 and 21-22 are also rejected by the virtue of their dependency on rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “time-of-flight proximity sensing system” in Claims 1, 9; “control system” in  claims 1, 3-6, 10-12, 21-22, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bingham et al. (US 2019/0176326) (hereinafter Bingham).

Claim 1.    Bingham teaches a robotic device (see Fig. 1 “Robotic System 100) and/or see Fig. 2, “Robot arm 200”), comprising: 
a base (See Fig. 2, base 202);
a moveable portion coupled to the base (see Fig. 2, “Joints 204A-204F, appendages 206A-206F and/or end effector 208 [construed as movable portion], which is coupled to base 202);
a time-of-flight proximity sensing system coupled to at least one of the base or the moveable portion, the time-of-flight proximity sensing system being configured to detect a distance of an object to the time-of-flight proximity sensing unit (See Fig. 1, Para. [0051], [0061], discloses “The robotic system 100 may also include sensor(s) 112 arranged to sense aspects of the robotic system 100”, and see at least Para. [0041], [0105], [0112], [0131], [0157], “sensors may include one-dimensional (1D) time-of-flight (ToF) sensors, which may be capable of generating individual time-of-flight distance”. Examiner notes that the prior art Bingham discloses the general conditions of the claim invention without explicitly citing the deployment position of the claimed sensor on the base, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to deploy time-of-flight sensor to robot base and/or movable potion to measure distance to an object from the sensor) and
a control system (see Fig. 1, Para. [0051], discloses “control system 118”) operable to control a reaction of the robotic device based on the detected distance of the object (see Para. [0007]-[0008], [0126], [0133], “controlling the robotic gripper based on the time-of-flight distance data”, and see Para. [0177], “the sensor data may be used to help ensure that the robot doesn't knock over an object during approach by stopping the gripper at appropriate distance for grasping, rather than moving to contact”). The examiner notes that the prior art, Bingham discloses the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to deploy the claim feature for a safer operation of the robot.

Claim 7.   Bingham teaches the robotic device of claim 1, wherein the time-of-flight proximity sensing system includes a first time-of-flight proximity sensing system and a second time-of-flight proximity sensing system coupled to the moveable portion (see at least Abstract, [0005]-[0007], [0009] “sensor on the robotic gripping device”), and wherein a priority between the first time-of-flight proximity sensing system and the second time-of-flight proximity sensing system in controlling the movement of the moveable portion is set based on the distance of the object (See Para. [0007]-[0008], [0126], [0133], “controlling the robotic gripper based on the time-of-flight distance data”, and see Para. [0177], “the sensor data may be used to help ensure that the robot doesn't knock over an object during approach by stopping the gripper at appropriate distance for grasping, rather than moving to contact”, and see Para. [0135], “The I2C bus handling the time-of-flight sensors is given lower priority”). Bingham teaches that the time-of-flight proximity sensing system includes a first time-of-flight proximity sensing system and a second time-of-flight proximity sensing system (see Para. [0051], Fig. 1, “The robotic system 100 may also include sensor(s) 112”), but he does not explicitly spell out wherein a first time-of-flight proximity sensing system coupled to the base. However, Bingham teaches in Para. [0064] that “the robotic system 100 may include one or more force sensors on an arm, leg, hand, foot”, and in Para. [0071], “The body and/or the other components may include or carry the sensor(s) 112.  These sensors may be positioned in various locations on the robotic device 100, such as on the body and/or on one or more of the appendages”. Therefore, it would it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to deploy the sensor on robot base to measure distance to an object from the robot base for safe movement of the robot.

Claim 8.    Bingham teaches the robotic device of claim 7, wherein,
if the distance is smaller see Para. [0044], “multiple time-of-flight sensors and each of the time-of-flight sensors may have a different sensing range, wherein a first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters); and
if the distance is greater see Para. [0044], “multiple time-of-flight sensors and each of the time-of-flight sensors may have a different sensing range, wherein a first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters).
The examiner notes the prior art, Bingham teaches the general condition of the claim invention without citing the threshold distance. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to set preference of the sensor based on the distance of the object to detect object and operate robot gripper more effectively.

Claim 13.    Bingham teaches the robotic device of claim 1, wherein the controlling the reaction of the robotic device includes controlling an operation speed of the moveable portion (see Para. [0056]-[0057], discloses “perform a particular gait in a particular direction, and at a particular speed”. Additionally, see Para. [0062], [0064], [0075], “The sensor data may be used in evaluation of various factors for activation, movement, and deactivation of mechanical components 110 and electrical components 116 by control system 118”). The examiner notes the prior art, Bingham teaches the general condition of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to deploy the claim invention for more effective operation of robot gripper.

Claim 14.    Bingham teaches the robotic device of claim 1, wherein the controlling the reaction of the robotic device includes controlling a movement of the base (See Para. [0074], “the robotic arm 200 includes a base 202, which may be a stationary base or may be a movable base, and the base 202 may be considered as one of the mechanical components 110”, and see Para. [0062], “he sensor data may be used in evaluation of various factors for activation, movement, and deactivation of mechanical components 110”). The examiner notes the prior art, Bingham teaches the general condition of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to deploy the claim invention for more effective operation of robot gripper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 2019/0176326) (hereinafter Bingham) in view of Albert et al. (US 2017/0030708) (hereinafter Albert).

Claim 2.    Bingham teaches the robotic device of claim 1, wherein the time-of-flight proximity sensing system includes a light emitting element (See Para. [0041], discloses “The time-of-flight sensor may be configured to measure distance, and time-of-flight distance data can be obtained by measuring the time it takes light to travel to the nearest object and reflect back to the sensor”, and/or see Para. [0110], discloses “time-of-flight sensor 710 may include a narrow light source 712 and a light detector 714 to measure how long it takes laser light projected by the light source 712 to bounce back after hitting an object”, hence the time-of-flight proximity sensing system includes a light emitting element).
Bingham teaches that time-of-flight proximity sensing system includes light sensing element but he does not explicitly spell out, a photonic diode-based light sensing element.
However, in the same field of endeavor, Albert teaches, a photonic diode-based light sensing element (see Para. [0065], [0068], discloses “the time-of-flight principle has at least one light transmitter and has at least one light receiver, wherein the light receiver receives the light pulses reflected at an object” and/or see Para. [0066]-[0067], “the light receiver of the distance sensor has at least one array of single photon avalanche diodes”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Albert to deploy laser diode, photon avalanche diodes [i.e., diode-based light sensing element] for offer offers a high integration capability on robot body and to avoid high voltages requirement for the operation of single photon avalanche diode.

Claim 21. Bingham teaches the robotic device of claim 1, wherein the control system is operable to:
receive, from the time-of-flight proximity sensing system a first distance of the object detected by a first time-of-flight proximity sensor of the time-of-flight proximity sensing system and a second distance of the object detected by a second time-of-flight proximity sensor of the time-of-flight proximity sensing system (see Para. [0044], “multiple time-of-flight sensors and each of the time-of-flight sensors may have a different sensing range, wherein a first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters” and in Para. [0062], [0110], [0112], [0118], “the sensor(s) 112 may capture data corresponding to the terrain of the environment or location of nearby objects, which may assist with environment recognition and navigation.  In an example configuration, sensor(s) 112 may use for detection an object and determine object’s distance”. The examiner notes the prior art, Bingham teaches the general condition of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham to deploy the claim invention to detect object and operate robot gripper more effectively); and
control a movement of the movable portion based on at least one of the first distance or the second distance (see Para. [0007]-[0008], [0126], [0133], “controlling the robotic gripper based on the time-of-flight distance data”, and see Para. [0177], “the sensor data may be used to help ensure that the robot doesn't knock over an object during approach by stopping the gripper at appropriate distance for grasping, rather than moving to contact”).
The examiner notes that the prior art, Bingham teaches the general conditions of the claim invention without explicitly spell out the feature of “compare the first distance and the second distance (See Para. [0044], “a  first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters”; hence compare the distance to determine which sensor to be used, same as claimed). 
However, Albert teaches, compare the first distance and the second distance (See Para. [0034], “measured values or distance values of the distance sensor can hereby be compared with an expectation”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Albert to deploy the claimed feature to achieve higher safety levels.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Fischer to deploy the claim feature in order to provide digital environment reconstruction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 2019/0176326) (hereinafter Bingham) in view of Fischer et al. (US 2018/0021954) (hereinafter Fischer).

Claim 9.    Bingham teaches the robotic device of claim 1. Bingham further teaches in Para. [0062], “one or more cameras for 3D vision”, and in Para. [0106], “three-dimensional (3D) ToF cameras”, but he does not explicitly spell out, wherein the time-of-flight proximity sensing system is structured to detect a three-dimensional profile of the object.
However, Fischer et al. (US 2018/0021954) teaches, wherein the time-of-flight proximity sensing system is structured to detect a three-dimensional profile of the object (see Para. [0054], “The sensors may scan an environment containing one or more objects in order to capture visual data and/or three-dimensional (3D) depth information”, and see Para. [0062], “sensor(s) 112 may capture data corresponding to one or more characteristics of a target or identified object, such as a size, shape, profile, structure, or orientation of the object”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Fischer to deploy the claim feature in order to provide digital environment reconstruction.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 2019/0176326) (hereinafter Bingham) in view of Ichikawa et al. (US 2018/0128919) (hereinafter Ichikawa).

Claim 10.    Bingham teaches the robotic device of claim 1. Bingham further teaches in Para. [0044], “multiple time-of-flight sensors and each of the time-of-flight sensors may have a different sensing range, wherein a first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters”, but he do not explicitly spell out, wherein the control system is further structured to adjust a detection range of the time-of-flight proximity sensing system.
However, Ichikawa teaches, wherein the control system is further structured to adjust a detection range of the time-of-flight proximity sensing system (See Para. [0252], “at least one of the pulse width of the light-source driving signal and the pulse width of the acquisition time control signal may be adjusted may be adjusted, such that the distance measurable range in the next frame will exceed the maximum value as above”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Ichikawa to deploy the claim feature in order to avoid a phenomenon called aliasing.

Claim 11.   The teaching of Bingham as modified by the teaching of Ichikawa teaches the robotic device of claim 10, wherein,
the time-of-flight proximity sensing system includes a first time-of-flight proximity sensor and a second time-of-flight proximity sensor (See Bingham, Para. [0044], disclose “multiple time-of-flight sensors”, which constitutes the claimed first time-of-flight proximity sensor and second time-of-proximity sensor), and
when a first distance detected by the first time-of-flight proximity sensor is within a threshold range about a second distance detected by the second time-of-flight proximity sensor, the control system controls at least one of the first time-of-flight proximity sensor or the second time-of-flight proximity sensor to move its detection range away from one another (see Bingham, Para. [0044], “multiple time-of-flight sensors and each of the time-of-flight sensors may have a different sensing range, wherein a first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters). The examiner notes the prior art, Bingham teaches the general condition of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham in view of the teaching of Ichikawa to deploy the claim invention to detect object and operate robot gripper more effectively.

Claim 12.    The teaching of Bingham as modified by the teaching of Ichikawa teaches the teaches the robotic device of claim 10, wherein,
the time-of-flight proximity sensing system includes a first time-of-flight proximity sensor and a second time-of-flight proximity sensor (See Bingham, Para. [0044], disclose “multiple time-of-flight sensors”, which constitutes the claimed first time-of-flight proximity sensor and second time-of-proximity sensor), and
when a first distance detected by the first time-of-flight proximity sensor is greater than a threshold range about a second distance detected by the second time-of-flight proximity sensor, the control system controls at least one of the first time-of-flight proximity sensor and the second time-of-flight proximity sensor to move its detection range closer to one another (see Bingham, Para. [0044], “multiple time-of-flight sensors and each of the time-of-flight sensors may have a different sensing range, wherein a first short-range time-of-flight sensor may be used to detect objects in a range of 0-10 centimeters, and a second long-range time-of-flight sensor may be used to detect objects in a range of 10-200 centimeters). The examiner notes the prior art, Bingham teaches the general condition of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham in view of the teaching of Ichikawa to deploy the claim invention to detect object and operate robot gripper more effectively.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 2019/0176326) (hereinafter Bingham) in view of Park (US 2019/0351558).

Claim 15.    Bingham teaches the robotic device of claim 1, further comprising mapping the object into a reaction zone of multiple reaction zones about the moveable portion (see Para. [0062], “the sensor(s) 112 may capture data corresponding to the terrain of the environment or location of nearby objects, which may assist with environment recognition and navigation”, and see Para. [0122], discloses “object regions”), but he does not explicitly spell out, wherein a reaction zone based on the detected distance.
However, Park teaches, a reaction zone based on the detected distance (See Para. [0064]-[0065], Fig. 4, discloses “difference ranges 410, 420 and 430 [i.e., reaction zones] and reaction of the robot based on the range”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Park to deploy the claim feature to avoid a risk of collision between human and robot.

Claim 16.   The teaching of Bingham as modified by the teaching of Park teaches the robotic device of claim 15, wherein the controlling the reaction of the robotic device is based on the reaction zone that the object is mapped into (See Park, Para. [0064]-[0065], Fig. 4, “when the human body or the object is detected in a second range 420, the airport robot 400 can execute a mode for interfacing with the user.  When the user is in the second range 420, the airport robot 400 may deliver a message indicating that the interface is available before the user makes a request via a speaker or a text.  In addition, when the airport robot 400 detects that the user is within a third range 430, the airport robot 400 may activate a risk mode.  At this time, the airport robot 400 may output a warning sound to a speaker, or may output a warning message or the like to a monitor, thereby notifying the user that the airport robot 400 is too close to the user”, same as claimed). The examiner notes that the prior art, Park teaches the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham with the teaching of Park to deploy the claim feature to avoid a risk of collision between human and robot.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 2019/0176326) (hereinafter Bingham) in view of Albert et al. (US 2017/0030708) (hereinafter Albert) and further in view of Fischer et al. (US 2018/0021954) (hereinafter Fischer).

Claim 22. The teaching of Bingham as modified by the teaching of Albert teaches the robotic device of claim 21, wherein the control system is operable to:
determine a profile of the object based on the first distance and the second distance (see Bingham, Para. [0062], “sensor(s) 112 may capture data corresponding to one or more characteristics of a target or identified object, such as a size, shape, profile, structure, or orientation of the object”, and/or Para. [0105], “sensors used to detect object occupancy may include one-dimensional (1D) time-of-flight (ToF) sensors, which may be capable of generating individual time-of-flight distance and/or reflectance measurements”. Additionally, see Albert, Para. [0012], discloses “a plurality of time-of-flight sensors to monitor a plurality of dimensions for an operating zone”); and
determine a classification of the object by comparing the three-dimensional profile of the object with a parameter three-dimensional profile (see Bingham, Para. [0179], “close-up non-contact sensor data may additionally be used for classification of objects in clutter”).
The examiner notes that the prior arts teaches the general conditions of the claim invention without explicitly citing a three-dimensional profile of the object. 
However, Fischer teaches, a three-dimensional profile of the object (see Para. [0054], “The sensors may scan an environment containing one or more objects in order to capture visual data and/or three-dimensional (3D) depth information”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Bingham in view of the teaching of Albert and with the teaching of Fischer to deploy the claim feature in order to provide digital environment reconstruction.

Claim Objections (having allowable subject matter)
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the closest prior art, Bingham et al. (US 2019/0176326) and Albert et al. (US 2017/0030708), Fischer et al. (US 2018/0021954), Park (US 2019/0351558) and Ichikawa et al. (US 2018/0128919) fails to disclose or teach individually or in combination to render obvious limitations of “wherein the control system is configured to: receive multiple detected distances of the object in a time sequence;  determine a movement direction of the object based on the multiple detected distances; compare the movement direction of the object with a movement of the moveable portion; and control the movement of the moveable portion based on a result of the comparing” and in combination with other limitations of claim 1.
Claim 4-6 depends on claim 3. Therefore, claims 4-6 would be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664